Title: To James Madison from Jesse Kersey, 9 April 1810 (Abstract)
From: Kersey, Jesse
To: Madison, James


9 April 1810, Downingtown. Feels an interest in JM’s welfare, “having been in thy company some months past” when the Senate was discussing the status of some Cuban emigrants. Sends a pamphlet written “to reform the habits of our Country and that in relation to an evil which is now rendering Miserable many thousands of our fellow Creatures.” Mentions in a postscript that the author is an “obscure Character” but “respectable in his own neighbourhood,” and Kersey would be happy to see his ideas “spread over the Continent of America & particularly among the influential part of the community.”
